Citation Nr: 0210465	
Decision Date: 08/26/02    Archive Date: 09/05/02

DOCKET NO.  99-20 307A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for herniated nucleus 
pulposus, with bilateral radicultits and sciatica, currently 
evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to 
February 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The veteran has since moved into the 
jurisdiction of the Wichita, Kansas, RO, from which this case 
has been certified.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  Herniated nucleus pulposus at L4-5, with bilateral 
radiculitis and sciatica, is manifested by subjective 
complaints of low back pain, intermittent radiating pain, 
worsened with bending, lifting and prolonged sitting, and 
muscle spasms; objective findings of moderate limitation of 
motion, with pain on motion, some mildly reduced strength in 
the lower extremities and mildly diminished reflexes, no 
clonus, no secondary muscle atrophy and no ascertainable gait 
impairment, negative straight leg raising, and no muscle 
spasm.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent 
for herniated nucleus pulposus of L4-5, with bilateral 
radiculitis and sciatica, have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5293 (2001); 66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  

The Board finds that the September 1999 Statement of the Case 
and the November 1999 and April 2000 Supplemental Statements 
of the Case, provided to both the veteran and his 
representative, specifically satisfy the requirement at 
§ 5103 of the new statute in that they clearly notify the 
veteran and his representative of the evidence necessary to 
substantiate his claim.  Additionally, the Board finds that 
the duties to assist provided under the new statute at § 
5103A have also been fulfilled in that all evidence and 
records identified by the veteran as plausibly relevant to 
his pending claim have been collected for review, VA 
examinations were provided, and VA medical records were 
obtained and associated with the claims folder.  No further 
assistance is necessary to comply with the requirements of 
this new legislation, or any other applicable rules or 
regulations regarding the development of the pending claim.  

Factual Background

While performing duties as part of a Compensated Work Therapy 
program, while under treatment for substance abuse at a VA 
medical center, the veteran was injured in a motor vehicle 
accident in January 1997 while driving a VA van, resulting in 
a ruptured intervertebral disc at the L4-5 and L5-S1 levels.  
In February 1998, the RO awarded him service connection under 
38 U.S.C.A. § 1151 for herniated nucleus pulposus at L4-5, 
and L5-S1, with bilateral radiculitis and sciatica, effective 
from the date of the accident in January 1997.  A 40 percent 
rating was assigned, which as since remained in effect.  

A routine future VA examination was conducted in June 1999.  
At the time, the veteran was taking Flexeril three times a 
day and Tylenol #3 six to seven times a day.  He wore a back 
brace when up and about.  He had not worked since the auto 
accident in 1997.  During the examination, he related he 
experiences constant pain in the lower back, which 
occasionally radiated down the right leg to the level of the 
great toe.  Coughing, sneezing, bending and lifting 
aggravated the back pain.  Physical examination showed a 
well-developed, well-nourished individual who tended to 
splint his back while standing from a sitting position.  He 
walked in a semi-flexed position.  On examination, the pelvis 
was level; there was no list or scoliosis; there was palpable 
left-sided paravertebral spasm and tenderness over the 
lumbosacral spine.  He complained of pain on attempted 
flexion beyond 45 degrees, extension beyond 15 degrees, and 
lateral bending to either side beyond 15 degrees.  
Neurological examination of the lower extremities showed that 
the heel and toe gaits were normal.  Straight leg raise was 
negative and the deep tendon reflexes were 2+ overall.  
Sensation was decreased over the dorsum of the right great 
toe.  There was good strength of the extensor hallucis 
longus, bilaterally.  The diagnosis was ruptured 
intervertebral disc at L4-5 and L5-S1 levels.  

The veteran underwent an MRI in August 1999.  The results 
revealed degenerative disc changes at L3-4, L4-5, and L5-S1.  

The report of the veteran's September 1999 VA examination 
indicates similar complaints as reported during the June 1999 
VA examination.  During the latter examination, he had 
difficulty rising from the sitting to the standing position 
and he walked with a slight stoop.  He had give-away weakness 
in both lower extremities; strength was 4+/5; there was 
decreased sensation along the medial aspects of both feet; 
reflexes were 1+ and symmetric throughout; and there was no 
clonus.  The examiner reviewed the veteran's past MRI results 
and offered that the veteran had sustained injury to his L5 
nerve root; however, the herniated disc that was present in 
1997 was no longer present on the most recent MRI (August 
1999).  The physician commented that surgery would not be of 
benefit to the veteran because removal of the L5-S1 disc 
would be very unlikely to cause improvement of his right leg 
symptoms.  He further offered that the veteran has a chronic 
problem, which will not resolve over time, although he may 
have some improvement with physical therapy or steroid 
injections.  The physician related that it would be 
appropriate for the veteran to apply for disability for his 
back and to continue with his restrictions of no heavy 
lifting and no twisting or bending of the back.  

During the veteran's March 2000 personal hearing, he 
testified that he continued to experience low back pain, 
which radiated on coughing and sneezing, and muscle spasms; 
he cannot sit for long periods; wears a back brace; 
occasionally uses a cane, usually after he has over-exerted 
himself; and he cannot bend of lift.  On the other hand, he 
testified that he was able to do chores that did not require 
bending or lifting, such as, washing the dishes, vacuuming, 
mowing the lawn, and raking leaves.  The veteran was 
scheduled for VA examinations in September 2000 and October 
2001; however, he did not present himself for either 
examination.  

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In determining the degree of limitation of motion resulting 
from a service-connected disability, functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, and/ or incoordination is for consideration.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1995).  

The veteran's herniated nucleus pulposus is rated under 
diseases of the musculoskeletal system in VA's Schedule for 
Rating Disabilities, specifically, under Diagnostic Code 5293 
for intervertebral disc syndrome.  This code provides for a 
40 percent evaluation if there is severe intervertebral disc 
syndrome with recurring attacks and intermittent relief.  For 
a 60 percent evaluation, the medical evidence must show 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.  
See 38 C.F.R. § 4.71a.  

As noted earlier, when evaluating musculoskeletal 
disabilities on the basis of limitation of motion, functional 
loss due to limited or excess movement, pain, weakness, 
excess fatigability, or incoordination is to be considered in 
the determination of the extent of limitation of motion.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-07.

Intervertebral disc syndrome involves loss of range of motion 
because the nerve defects and resulting pain associated with 
injury to the sciatic nerve may cause limitation of motion of 
the back, to include that resulting from pain (see VAOPGCPREC 
36-97 and Johnson v. Brown, 9 Vet. App. 7, 11 (1996)). 
Alternatively, the veteran's disability may be rated, on the 
basis of limitation of motion.  Under Diagnostic Code 5292, 
slight limitation of the lumbar spine warrants a 10 percent 
evaluation.  Moderate limitation of the lumbar spine warrants 
a 20 percent evaluation and a 40 percent evaluation is 
warranted if there is severe limitation of motion of the 
spine.  See 38 C.F.R. § 4.71a.  

Applying the above to the facts, the Board notes that the 
veteran's initial MRI results revealed a large disc 
herniation in the lumbar spine; however, more recent studies 
noted essential resolution of the disc pathology.  While 
there has been some continued presence at the L5-S1 level, 
with resultant effacement and deformity, it appears that this 
has not produced any increased pain syndrome linked to the 
pathology.  The most recent VA examination showed some mildly 
reduced strength in the lower extremities (4+/5) and mildly 
diminished reflexes (1+), there was no clonus, secondary 
muscle atrophy or ascertainable gait impairment.  Straight 
leg raising was negative (indicating no nerve root 
irritation).  His posture was unremarkable, except for a 
slight stoop.  Although the veteran complained of muscle 
spasms, examination found none.  Hence, in the absence of 
medical evidence showing such impairment as to produce 
pronounced intervertebral disc syndrome, as evidenced by 
manifestations such as persistent symptoms compatible with 
sciatic neuropathy with demonstrable muscle spasm, absent 
ankle jerk or other neurological findings, with intermittent 
relief, which would warrant a higher evaluation of 60 
percent, the veteran's herniated nucleus pulposus is 
appropriately rated 40 percent disabling under Diagnostic 
Code 5293.  Id.  

Likewise, the Board finds that the range of motion studies of 
the veteran's lumbosacral spine show no more than moderate 
limitation of motion, albeit with complaints of pain at the 
moderate level.  However, even if his limitation of motion 
were to be such as to meet the criteria for severe, the 
maximum rating under Diagnostic Code 5292 is 40 percent.  Id.  
Although he sometimes wears a corset and uses a cane after he 
has exerted himself, medical evidence has not been presented 
that he has any significant additional limitation on his 
functional ability or any change in his ranges of motions 
during flare-ups, which occur intermittently.  The Board 
points out that functional loss due to pain has been 
considered in arriving at the veteran's 40 percent evaluation 
under Diagnostic Code 5293, with added consideration given to 
Diagnostic Code 5292.    See 38 C.F.R. § 4.40, 4.45, 4.59; 
DeLuca, 8 Vet. App. at 204-07.  

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate the veteran's back disability, consideration of 
other diagnostic codes for evaluating the disability does not 
appear appropriate.  See 38 C.F.R. § 4.20 (permitting 
evaluation, by analogy, where the rating schedule does not 
provide a specific diagnostic code to rate the disability).  
See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that 
the Board's choice of diagnostic code should be upheld so 
long as it is supported by explanation and evidence).  
However, even if such consideration were appropriate, in the 
absence of medical evidence of ankylosis of the lumbar spine, 
fractured vertebra, severe lumbosacral strain with listing of 
the whole spine to the opposite side, or positive 
Goldthwait's sign, there is no basis for assignment of a 
higher evaluation under Diagnostic Codes 5285, 5289, or 5295.  
See 38 C.F.R. § 4.71a.  

Finally, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment (beyond that contemplated by the 
schedular criteria), to suggest that the veteran is not 
adequately compensated by the regular rating schedule.  See 
VAOPGCPREC 36-97.  Although the veteran contends that he is 
unable to bend or lift anything from any lower than his 
waist, his testimony regarding his daily activities suggests 
otherwise.  As for obtaining employment, he testified that it 
is a combination of his back condition and his lack of 
education and skills that has prevented him from obtaining 
and maintaining a job.  Further, aside from the veteran's 
allegation of being hampered in obtaining employment, he has 
presented only one letter, dated almost five years ago, from 
a potential employer withdrawing a job offer because it was 
felt he could not perform the physical requirements of the 
position without restrictions; however, despite numerous 
opportunities to submit more recent evidence, he has failed 
to do so.  

Furthermore, in September 2000 and October 2001, he was 
scheduled for medical reevaluation of his herniated nucleus 
pulposus at VA medical facilities in order to obtain current 
medical information to ascertain a more accurate review of 
the nature and extent of his disability; however, without 
explanation, he failed to show for either examination, even 
though he had been notified of them at his address of record, 
and there is nothing in the file showing that the letters 
were returned by the Post Service indicating that the letters 
were undeliverable.  See 38 C.F.R. § 3.655.  Hence, review of 
his disability has been made on the available record.  


ORDER

A disability evaluation in excess of 40 percent for herniated 
nucleus pulposus, with bilateral radiculitis and sciatica, is 
denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

